Title: John Adams to the Marquis of Carmarthen, 2 Dec. 1785
From: Adams, John
To: Carmarthen, the Marquis of


          
            
              My Lord
            
            

              Grosvenor Square

              December 2. 1785.
            
          

          I have received with a great deal of Pleasure the Letter, which
            your Lordship did me, the Honour to write me, on the thirtieth of last month.
          I will take the earliest Opportunity, My Lord to communicate Mr Ansteys Appointment to the Members of Congress, and to
            recommend him to their Protection and Countenance in the Execution of the Business, with
            which he is charged.
          And if your Lordship, or Mr Anstey
            should apprehend that it might be of any Service to him in his public or private
            Capacity, I will with Pleasure give him Letters of Recommendation to the Governors of
            the Several States, or to any other Characters to whom he may wish to be introduced,
            whenever Mr Anstey, will do me the Honour to call upon
            me.
          With great Respect I have the Honour / to be, My Lord, your
            Lordships most / obedient and most humble servant
          
            
              John Adams.
            
          
        